department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 gl-604798-99 uil memorandum for assistant district_counsel delaware-maryland cc ser dem bal from subject mitchel s hyman senior technician reviewer branch general litigation chapter plans extending beyond the ordinary statute_of_limitations for collection this responds to your request for advice concerning the above matter and confirms the oral advice previously given to the referring attorney and special procedures advisor pursuant to sec_6502 as amended by the irs restructuring and reform act of rra after date the service may no longer obtain waivers of the statute_of_limitations for collection except with respect to installment agreements as you have correctly noted a confirmed chapter bankruptcy plan is not an installment_agreement for purposes of sec_6502 see the nrc website answer to question since waivers of the period of limitation on collection can no longer be obtained with respect to chapter plans you have asked several questions regarding the service’s ability to accept chapter plan payments where such payments may extend beyond the normal collection limitation period without any extensions for the reasons discussed in this memorandum we conclude that the service may generally rely on the sec_6503 suspension of the limitation period in order to collect tax_payments after confirmation of chapter plans issue is the statute_of_limitations on collecting a tax provided for by a confirmed chapter plan usually extended automatically via sec_6503 while the taxpayer is current on chapter plan payments for the tax up until the time the taxpayer is in substantial default on the plan payments for the tax answer generally yes while the automatic_stay is the most commonly cited bankruptcy case reason why the service may be prohibited from collecting a tax within the meaning of sec_6503 it is not the only bankruptcy case reason recognized by the courts and the service for suspending the service’s limitation period for collecting a tax from a former bankruptcy debtor see 57_f3d_561 7th cir suspension while confirmed chapter plan was in effect until default plus six months in re 965_f2d_554 7th gl-604798-99 cir dicta regarding suspension not being limited to automatic_stay circumstances where a chapter plan was in effect before default and where the service’s claim had been disallowed and later was reinstated 21_fsupp2d_888 s d ind suspension while a confirmed chapter plan was in effect until the default exceeded days plus six months nelson v united_states u s t c big_number e d mich suspension between the dates the taxpayer received a chapter discharge and the discharge was revoked plus six months if payment of a tax is provided for by a confirmed chapter plan and plan payments of the tax are not in default then the service is generally prohibited from attempting to collect the tax outside of receiving payments provided for by the plan from the debtor or the debtor’s property pursuant to the plan injunction arising pursuant to the terms of most chapter plans and b c a and c the conclusion that a confirmed chapter plan enjoins the service from collecting preconfirmation taxes outside of the plan from the debtor or the debtor’s property unless or until the taxpayer defaults on tax_payments under the plan cleanly follows in the case of corporate partnership and other non-individual debtors which together make up the overwhelming majority of chapter debtors from the fact that these non-individual debtors receive a discharge of all of their preconfirmation taxes and other debts except as provided for in their confirmed plans pursuant to b c d and d a non-individual chapter debtors also have no prepetition property that could have been excluded or exempted from their bankruptcy estates to which a perfected prepetition federal_tax_lien may still attach after the debt itself is discharged in addition the service should not generally attempt to setoff post-confirmation tax refunds against the unpaid prepetition tax debts that are provided for or discharged by a non-individual debtor’s chapter plan while liquidating non-individual chapter debtors may be denied an automatic discharge arising from plan confirmation under b c d we understand that most liquidating debtors provide otherwise in their plans when a liquidating non-individual debtor is denied a discharge arising from chapter plan confirmation the absence of a discharge may simply mean the automatic_stay remains in effect until the chapter case is closed pursuant to b c sec_362 in either case the limitation period for the service to collect the preconfirmation tax from the liquidating debtor should be suspended until plan default by sec_6503 a recent district_court decision did allow what the court characterized as a tax_refund arising post-confirmation but for mostly prepetition periods to be offset against prepetition taxes that were provided for in the confirmed chapter plan of a corporate debtor but were never paid see in re gordon sel-way inc 239_br_741 e d mich gl-604798-99 it is our office’s position in the case of chapter corporate debtors with confirmed plans that the service should not resort to use of its administrative remedies to collect a tax provided for by a confirmed plan until there is a default the seventh circuit’s decision in wright supra approved the service’s position that the limitation period on collecting employment_taxes from a partnership debtor remained after the stay was lifted suspended following confirmation of the partnership’s chapter plan until the partnership turned turtle defaulted on its plan payments see also 203_br_930 n d tex following remand 222_br_799 n d tex considering equitable_tolling of the 240-day period for priority income_tax claim purposes during the time that a serial chapter corporate debtor was not in default on its first confirmed plan thus in corporate and other non-individual debtor cases the service may generally rely on the sec_6503 suspension and so the inability to obtain waivers will not impact on the service’s ability to accept payments under long-term payout plans we similarly conclude that in individual debtor cases the service may generally rely on the sec_6503 suspension with respect to taxes provided for by the plan however the service will not generally be able to rely upon a suspension with respect to taxes which are still owed by an individual debtor but are not provided for by full payment under the debtor’s plan the general position we recommend the service take for an individual taxpayer with a confirmed chapter plan before substantial default is that the collection limitation period remains suspended from confirmation until substantial default for tax debts the plan provides to pay in full considering the service’s allowed claims in the case however both for non-dischargeable tax claims of an individual taxpayer that a confirmed chapter plan does not provide for by a promise of full payment and for surviving federal tax_liens not provided for full payment by a confirmed plan the service should not argue that the collection limitation period will automatically be suspended while the chapter plan is in effect before a substantial default the service’s position regarding collection of non-dischargeable tax debts from an individual debtor with a confirmed chapter plan is stated in irm as follows confirmation of the plan binds the debtor and creditors to the terms of the plan although confirmation does not discharge an individual debtor from taxes excepted from discharge under b c a the irs will not attempt to collect nondischarged pre-petition taxes outside of the plan unless there is substantial default the non-dischargeable tax is not fully provided for by the plan or circumstances allowing collection through setoff arise gl-604798-99 notwithstanding the survival of certain tax debts as non-dischargeable for an individual with a confirmed chapter plan we believe the collection limitation period is suspended for such debts pursuant to sec_6503 as long as the service’s claim for the debt is allowed the plan provides for full payment of the tax debt and the plan is not in substantial default considering any period provided to the debtor in the plan for curing a default this was the situation and result in united_states v mccarthy supra the government also made an argument along these lines in montoya supra but the seventh circuit did not address the argument because the service’s claim also was disallowed before being reinstated for a period long enough to achieve the service’s desired suspension of the priority claim calculation periods at issue in that case although the service may still use setoff opportunities to collect these non-dischargeable tax debts outside of the plan before the plan is in substantial default this ability to continue to make setoffs has not stopped the service from arguing nor the courts from finding that the service is prohibited from collecting by reason of the bankruptcy case for purposes of sec_6502 see montoya supra pincite specifically addressing and dismissing the taxpayers’ argument that the service’s ability to perform offsets after plan confirmation meant the service was not barred from collecting the taxes owed similarly if the confirmed chapter plan of an individual taxpayer provides for full payment through the plan of a dischargeable tax debt that is secured_by a perfected federal_tax_lien then we believe the service will ordinarily be required to refrain from collecting the tax other than through the plan and that the collection limitation period for the service using the perfected tax_lien for collection other than through the plan should be suspended by sec_6503 until the plan is in substantial the general litigation user guide to chief counsel’s macros document recommends at page that chapter plans contain default language that allows the service to collect tax debts provided for by a confirmed plan days after the service has made a written demand for the debtor to cure the default if the default is not cured see also sec_6330 which suspends the collection limitation period while the service is prohibited by the new collection_due_process procedures from using a levy to collect a tax debt even though setoff to obtain payment of the same debt would not be prohibited while the collection_due_process procedures are pending in some districts local bankruptcy rules or general orders now allow the service to make setoffs of prepetition tax debts against prepetition tax refunds while the automatic_stay is still in effect without the service moving to lift the stay in these districts we conclude that the service’s ability to obtain setoff in this manner while the automatic_stay otherwise prevents the service from attempting to collect the tax does not remove the suspension of the collection limitation period under sec_6503 for the tax left unpaid after the setoff is made gl-604798-99 default we are not aware of any case law to date involving these specific circumstances but our conclusion logically follows the reasoning of the previously explained cases which involve the tax debts of non-individual taxpayers provided for by a plan or the non-dischargeable tax debts of individual debtors provided for by a plan however as we understand this may be a circumstance of some concern to the service at this time we discuss further below a potential judgment fix for these situations while the majority of non-dischargeable or non-discharged federal tax debts of an individual chapter debtor may be covered by the two circumstances described above where the plan provides for payment of the federal tax debt in full there are also a number of common circumstances for individuals where a confirmed chapter plan does not usually provide for full payment of the surviving tax debt or lien when the plan does not provide for full payment of the tax debt the service may not safely assume that the collection limitation period is suspended with respect to these tax debts while the chapter plan is in effect and before substantial default a partial list of circumstances for an individual chapter debtor where the service may not safely rely on a suspension of the collection limitation period during the plan payout period appears below the tax is prepetition and non-dischargeable but the service was not aware of the tax soon enough to file a timely bankruptcy proof_of_claim usually because the tax was not assessed or the tax period was not under audit by the service before the claim bar date consequently the confirmed chapter in at least one pre-rra enactment case which involved secured federal tax debts of an individual debtor and a proposed year payout period under a chapter plan the bankruptcy court required the debtor to sign waivers of the collection limitation period for the length of the proposed plan payout period as a way of addressing the service’s plan feasibility concerns see 195_br_933 bankr s d ala rev’d 162_f3d_1087 11th cir where the eleventh circuit ultimately found the plan infeasible without addressing the collection limitation issue while the collection limitation period waivers in that case may have provided the government with a slightly higher comfort level with the proposed plan we do not believe the waivers were necessary to suspend the limitation period while the plan was in effect until substantial default the government remained dissatisfied with the bankruptcy court’s solution to its plan feasibility concerns prompting it to appeal that case successfully to the eleventh circuit in other open cases where the service may have been satisfied by waivers that now will expire by their own terms or by law before the chapter payout period in a case is due to expire the suspension of the collection limitation period while the automatic_stay is in effect and while a confirmed chapter providing fully for the tax is in effect should not be shortened by these outstanding collection limitation waivers that now will expire at an earlier date certain by agreement or by law see in re 147_f3d_526 6th cir gl-604798-99 plan was not required to provide for full payment of these unclaimed or late-claimed prepetition tax debts through the plan the service ordinarily takes the position that these non-dischargeable prepetition taxes are immediately collectible from the individual debtor outside of the plan see in re gurwitch 794_f2d_584 11th cir in re 986_f2d_367 10th cir accordingly the service should not rely on a suspension of the collection limitation period in these circumstances the prepetition tax or prepetition tax penalty is non-dischargeable but is not entitled to priority claim treatment ie non-priority taxes and tax penalties described in b c a b a c or a the service filed a general unsecured claim for these non-dischargeable taxes or penalties and the confirmed chapter plan provides for less than full payment of these taxes or penalties as the confirmed plan is not required to and does not provide for full payment of these prepetition non-dischargeable taxes and penalties the service would not ordinarily argue that it is prohibited by the confirmed plan from attempting to collect these taxes outside of the plan the service should not rely on a suspension of the collection limitation period in these circumstances the post-petition preconfirmation interest for a non-dischargeable prepetition tax is also non-dischargeable but this post-petition_interest may not ordinarily be claimed by the service or paid through the confirmed plan see 376_us_358 872_f2d_829 8th cir as the confirmed plan is once again not required to and does not provide for full payment of the post-petition preconfirmation interest component of this tax debt the service would not ordinarily argue that it is prohibited by the confirmed plan from attempting to collect these tax debts outside of the plan the service should not rely on a suspension of the collection limitation period for the post-petition_interest in these circumstances even though it may rely on such a suspension with respect to the underlying tax debt that is fully provided for by the confirmed plan the prepetition tax itself is discharged by the individual debtor’s confirmed chapter plan becoming effective but the tax was secured before the for secured taxes of the kind and for the periods specified in b c sec_507 the circuits are presently split on whether the taxes and post-petition_interest thereon are excepted from discharge by b c a a see in re gust u s app lexis 11th cir secured taxes of this type excepted from discharge in re victor 121_f3d_1383 10th cir post-petition preconfirmation interest on secured taxes of the kind and periods described in b c sec_507 not excepted from discharge our position is that the eleventh circuit has the better reasoned view on this matter gl-604798-99 petition date by perfected federal tax_liens which attached to the individual debtor’s excluded exempted or abandoned property property that is not generally dealt with by the plan for purposes of b c c the confirmed plan also does not provide for full payment of the secured tax debt from bankruptcy_estate property or from non-estate property otherwise dealt with by the plan the service ordinarily would take the position that its prepetition perfected federal tax_liens remain enforceable against the debtor’s excluded exempted or abandoned property outside of the plan see in re 901_f2d_744 9th cir decided in a chapter context since the confirmed chapter plan assumed in this scenario does not provide for full payment of the surviving secured tax debt the service would again argue that it is not prohibited by the confirmed plan from attempting to collect the tax outside of the plan from the individual debtor’s excluded exempted or abandoned property the service should not rely on a suspension of the collection limitation period while the plan is in effect with respect to this secured tax at least for any amount of secured tax in excess of the amount the plan promises to pay a post-petition income_tax is incurred by the individual debtor rather than by the individual debtor’s sec_1398 estate before plan confirmation the service may not ordinarily file a bankruptcy proof_of_claim for this post- petition tax of the individual debtor but the service takes the position that the post-petition income_tax is not discharged by confirmation of the debtor’s chapter plan see 190_br_724 bankr d mass in re wood 240_br_609 c d cal the service has successfully resisted efforts by individual debtors in these circumstances to enjoin the service from collecting the debtor’s post-petition tax while the individual debtor’s chapter plan is in effect and not in default in these circumstances the service should not ordinarily rely on any suspension of the collection limitation period for the individual debtor’s post-petition tax_liability while the plan is in effect there may be exceptions to the above conclusions the chapter plans of individual debtors may provide different treatment than that occurring if the issue is not specifically addressed in the plan some individual chapter debtors or the bankruptcy courts considering confirmation of these debtors’ plans may choose to provide for full payment through the plan of these types of surviving tax debts or liens that are otherwise not required to be paid through a confirmed chapter plan for this reason the service should examine the terms of an individual debtor’s confirmed chapter plan before determining whether the federal tax debt or a portion of the federal tax debt may be collected outside of the plan and whether the service may safely rely on a suspension of the collection limitation period with respect to the particular tax debt while the plan is in effect gl-604798-99 issue what alternatives to reliance on our above answer to question should the service consider to ensure that the collection limitation period is either suspended or extended during a proposed lengthy chapter plan payout period answer discussed below are three alternative strategies that the service may wish to consider pursuing with chapter debtors in the process of confirming chapter plans whenever there is a long payout period proposed under a plan first the service should insist that it be paid_by chapter plans in full within the time frames required by the bankruptcy code second the service may ask that appropriate language be inserted in a chapter plan or in the order confirming a plan which specifies that the collection limitation period under the internal_revenue_code will be suspended for particular tax debts for so long as the plan is in effect and not in substantial default and for six months thereafter specifically referencing sec_6503 third the service may ask that the bankruptcy court enter a separate judgment in a contested matter proceeding while the plan is being confirmed in order to reduce specific assessed federal tax debts to a judgment that extends the collection limitation period for so long as the judgment is enforceable in accordance with the final sentence of sec_6502 which is unchanged by the rra revisions to other parts of sec_6502 the service’s first alternative is to insist that the taxpayer’s chapter plan conform with the debt payment requirements of the bankruptcy code for prepetition tax debts that are entitled to priority treatment b c a c requires that a chapter plan provide for full payment of these taxes within six years of the date of assessment of such taxes if a priority tax must be paid no later than within six years of the assessment_date or by the plan effective date if there is no deferral of payment then the ordinary collection limitation period of years pursuant to sec_6502 will require no suspension or extension with respect to prepetition tax debts that are genuinely entitled to secured claim treatment a chapter plan should provide for full payment of the debt in a feasible manner including a reasonable period of time for payment under the circumstances see i r c a in re haas 162_f3d_1087 11th cir even if b c a c is amended as proposed in bills still pending in congress to require full payment of priority taxes by a chapter plan within five years of the petition date the service still will not require any suspension or extension of the collection limitation period except in the case of trust_fund_taxes or trust fund recovery penalties that were assessed at least five years before the taxpayer filed bankruptcy this is because these are the only two types of priority federal taxes that could have been assessed more than five years before the debtor filed for bankruptcy which would still be entitled to priority claim treatment under b c sec_507 not including serial bankruptcy filings where the priority claim periods and the collection limitation periods should both have been suspended by the prior bankruptcy case gl-604798-99 the service should generally insist that a chapter plan provide for full payment of the service’s genuine secured tax claims before the collection limitation period for the debt is due to expire not including any by law suspension_period while the chapter plan payments are being made as required by the plan or that the plan be modified to provide the service with the specific assurances described below that the collection_period will not expire for a reasonable period of time after the plan payments are either completed or the plan payments of the tax debt fall into substantial default the service’s second alternative is to insist that the taxpayer’s chapter plan or the order confirming the plan specifically provide that the collection limitation period under the internal_revenue_code will be suspended for particular tax debts for so long as the plan is in effect and not in substantial default and for six months thereafter specifically referencing sec_6503 appropriate model plan or plan confirmation order language to accomplish this suspension result by a final order in addition to the result arising by operation of law could be worded along the following lines the period allowed to the internal_revenue_service irs under the internal_revenue_code sec_6502 to collect the assessed income employment excise and or trust_fund_taxes plus interest penalties and any other additions thereon which are still owed by the debtor s after the plan effective date for the periods specified in the secured priority or general unsecured allowed claim s of the irs shall be suspended for the period of time that payment of these tax debts is made according to the plan unless and until a substantial default of these plan payments for tax debts shall occur and for six months thereafter in accordance with sec_6503 a substantial default regarding plan payments of a tax debt to the irs shall have occurred when a payment of the tax debt required by the plan has not been timely made the irs has provided the reorganized debtor s with a written notice of the default and the reorganized debtor s has have failed to cure the default within or another specified number of days of the irs mailing the written notice of default to the reorganized debtor s if possible the service should next detail in the plan its administrative remedies for collecting the debtor’s unpaid taxes following a substantial default under the plan we suggest model language along the following lines if the reorganized debtor s substantially default s on the payments of a tax debt due to the irs under the plan then the entire tax debts still owed to the irs shall become due and payable immediately and the irs may collect these unpaid tax_liabilities through the administrative collection provisions of the internal_revenue_code gl-604798-99 individual districts should feel free to modify the model plan or plan confirmation order language discussed above as necessary or appropriate to fit local practice or the circumstances of a particular case however if the collection limitation period is close to expiring for a secured or trust fund priority tax claim when the taxpayer files for bankruptcy then the suspension_period provided by law and or by the model plan language suggested above may not provide the service with much time after the taxpayer defaults on the plan to collect the tax at issue in these circumstances the service may sometimes extend the collection limitation period for a sufficient additional time indefinitely by pursuing the third alternative described below a third alternative is to ask that the bankruptcy court enter a separate judgment in a contested matter proceeding at the same time the plan is being considered for confirmation in order to reduce specific assessed federal tax debts to a judgment and thereby extend the collection limitation period for as long as the judgment remains enforceable in accordance with the final sentence of sec_6502 once a federal tax is reduced to judgment the lives of the judgment and of the tax_lien are extended indefinitely and remain enforceable at any time although refiling of a notice_of_federal_tax_lien nftl for the debt will likely be required to maintain the nftl’s priority against other liens under state law see 424_f2d_1142 9th cir the confirmation of a chapter plan is a core proceeding for which bankruptcy judges are authorized to enter appropriate orders or judgments see u s c b and b l official bankruptcy form_15 order confirming plan bankruptcy judges typically enter a simple order confirming a plan and the order ordinarily binds the debtor and the service to the terms of the plan however a chapter plan or the order confirming the plan is not an appropriate vehicle or document for fixing the amount of a disputed tax claim against a debtor see in re taylor 132_f3d_256 5th cir in re 45_f3d_373 10th cir on the other hand bankruptcy judges are authorized to and often do enter core proceeding judgments with respect to a creditor’s bankruptcy claims which are contested as to amount or dischargeability pursuant to u s c b b b and b l see in re 44_f3d_159 2nd cir in re kennedy 108_f3d_1015 9th cir in re mclaren 3_f3d_958 6th cir in re hallaha936_f2d_1496 7th cir in order for a bankruptcy court ruling regarding the correct amount of a federal tax debt to represent a judgment that indefinitely suspends the collection limitation period applicable to the federal tax debt we believe the court’s ruling should conform to b r entry of judgment and the other rules referenced therein this means the judgment should result from an adversary or contested matter proceeding with an identified plaintiff and defendant the judgment should be set forth on a separate document see bankruptcy procedural form b showing a sample notice of entry of judgment the judgment should be dated gl-604798-99 and entered on the bankruptcy court’s docket and the service should request that a copy of the judgment be indexed with the civil judgments of the district_court see b r a and c the judgment should also state a sum certain due by the taxpayer for any_tax years involved in the proceeding see f_r c p words along the following lines may be appropriate for the judgment document ordered adjudged and decreed that the indebtedness owed by the debtor s to the internal_revenue_service is non-dischargeable or not discharged and judgment is entered in favor of the united_states of america against debtor s name s in the amount of dollar_figure amount representing a tax_year type of tax eg income excise trust fund and type of claim eg secured or priority tax debt as well as accruing interest and penalties if applicable from the date of the debtor’s bankruptcy petition or the debtor’s plan effective date depending on what the debtor will still owe the service the judgment alternative described above should extend the collection limitation period for a federal tax debt indefinitely it may be appropriate for the service to consider this alternative in at least two circumstances where the ordinary collection limitation period was close to expiring when the debtor filed bankruptcy and six months following a substantial plan default will likely not be enough time to put the service’s collection efforts back on the right track and when the motion for a judgment is coupled with a feasibility objection by the service to a chapter plan that provides for an overly long payout period for the service’s secured claim in order to make the service’s potential peril with respect to plan feasibility more clear to the debtor and to the court in other circumstances we understand that pursuing this potential judgment remedy may expend more of the government’s limited resources than is cost effective in a typical non-bankruptcy action in district_court to reduce assessed taxes to judgment the united_states would compute the judgment amount to the date of judgment eg including all prejudgment_interest owed in a bankruptcy case the service’s proof_of_claim for taxes being reduced to judgment would include interest and penalties only until the petition date however since post-petition_interest is also non- dischargeable for underlying tax debts that are non-dischargeable in an individual’s debtor’s chapter case and such interest should also be paid when the service’s claim is over-secured the united_states would want its judgment to reflect this post- petition interest still owed by the debtor to the service from the petition date on the other hand for dischargeable or undersecured tax debts provided to be paid in installments by a chapter plan the debtor’s liability for post-petition_interest on the unpaid tax debt would not generally resume until the plan effective date for interest after that date gl-604798-99 issue as a back-up argument to the above positions do we stand by our published advice in a prior case involving an expired assessment statute after confirmation that a confirmed chapter plan also generally provides the service with contract rights that are superadded to rather than substituted for the tax debt collection rights that arise for the service under the internal_revenue_code answer yes in your request for advice you noted our prior advisory opinion for gl br2-0605-93 see general litigation bulletin advisory opinion summary date gl br2-0605-93 answer publicly released on date pursuant to sec_6110 as amended by rra and reproduced pincite glb lexi sec_3 the service should not automatically concede that it must return to a taxpayer any chapter plan payments that it has received or is due to receive for a tax debt where the collection limitation period under the internal_revenue_code is expired if the collection limitation period for the tax debt had not expired before the plan confirmation date then we believe the confirmed chapter plan itself gives the service_contract remedies against the taxpayer that are separate from and superadded to rather than substituted for the remedies flowing from the debt’s continued character as a tax as with other collection remedies or security instruments such as bonds or mortgages which the service receives outside of the internal_revenue_code to supplement the service’s ability to collect a tax debt the expiration of the collection limitation period for collecting the tax debt under the internal_revenue_code does not terminate the service’s ability to receive payment or collect the debt pursuant to its supplemental rights provided by the confirmed chapter plan see 279_us_370 involving a security bond 59_f2d_549 8th cir cert 287_us_651 involving an escrow agreement golub v united_states u s t c ct_cl involving a collateral_agreement incident to an offer_in_compromise julicher v irs u s t c big_number e d pa aff’d 92_f3d_1171 3rd cir involving a letter_of_credit 50_fsupp2d_107 mag op d r i adopted a f t r 2d d r i involving a promissory note and mortgage we are sorry for the delay in reducing this advice to writing and hope that we have addressed all of your concerns if you have any questions regarding this advice or if we can be of further assistance please contact the attorney assigned to this case pincite-3620 testing whether the collection limitation period had expired by the petition date should ordinarily produce the same result as testing on the confirmation date due to the undisputed suspension of the collection limitation period while the automatic_stay is in effect gl-604798-99 cc assistant regional_counsel general litigation
